department of the treasury internal_revenue_service washington d c zz oo z oct jt er ea-t tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b taxpayer c date date date date ira x company m company n dear this is in response to the letter submitted by your authorized representative on your behalf in which you through said representative request a series of letter rulings under sec_401 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date at age at the time of her death taxpayer a owned ira x an individual_retirement_arrangement ira set up and maintained in her name with company m by means of a beneficiary designation dated date taxpayer a named taxpayers b and c her page daughter and granddaughter respectively as equal beneficiaries of her ira x taxpayer b is older than taxpayer c your representative has asserted that taxpayer c’s interest in ira x has either been withdrawn or transferred to another ira and is not the subject matter of this ruling_request taxpayer b proposes to transfer by means of a trustee to trustee transfer her interest in ira x to another ira set up and maintained with company n the transferee ira will be titled taxpayer a deceased ira f b o taxpayer b beneficiary taxpayer b’s date of birth was date thus she attained age during calendar_year based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer b is a designated_beneficiary of taxpayer a’s ira x that taxpayer b may receive code sec_401 required distributions from the transferee ira referenced above over her life expectancy using table v of sec_1_72-9 of the income_tax regulations furthermore pursuant to table v taxpayer b’s life expectancy with respect to calendar_year i sec_24 and that the transfer of taxpayer b’s interest in taxpayer a’s ira x to the transferee ira referenced above will not constitute a taxable_distribution to her within the meaning of code sec_408 and will not constitute a rollover as that term is used is code sec_408 with respect to your ruling requests in general code sec_401 provides in general that distributions from a retirement_plan qualified within the meaning of code sec_401 must be distributed beginning not later than the required_beginning_date in accordance with regulations over the life or life expectancy of the plan participant or over the lives of the participant and a designated_beneficiary or over a period not extending beyond the life expectancy of the plan participant and a designated_beneficiary in general the required_distribution rules found in code sec_401 and the proposed_regulations promulgated thereunder are made applicable to iras pursuant to code sec_408 page code sec_401 provides with respect to iras that distributions must commence no later than april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 provides in summary that where distributions have begun in accordance with code sec_401 distributions made after the death of the plan participant or ira owner must be distributed as least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_1_401_a_9_-4 of the proposed income_tax regulations published in the date internal_revenue_bulletin pincite ilr b new regulations question and answer-1 provides in general that a designated_beneficiary is an individual designated as a beneficiary under the plan or if the plan so provides by an affirmative election by the employee ira owner specifying the beneficiary a designated_beneficiary is an individual entitled to receive a portion of the employee’s ira owner’s benefit contingent on the employee’s death or other specified event sec_1_401_a_9_-4 of the new proposed_regulations q a-4 provides in general that except as provided in paragraph b and sec_1_401_a_9_-6 not pertinent in this case the employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the last calendar day of the calendar_year following the calendar_year of the employee’s death sec_1_401_a_9_-5 of the new proposed_regulations q a-5 a provides in general that if an employee dies on or after distributions have begun under a-6 of sec_1_401_a_9_-2 generally after the employee’s required_beginning_date in order to satisfy code sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is if the employee has a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with paragraph c or of this a-5 sec_1_401_a_9_-5 of the new proposed_regulations q a-5 c provides in general that with respect to a nonspouse designated_beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years reduce the applicable distribution period by one for each calendar_year that has elapsed since in the calendar_year immediately following the calendar_year of the employee’s death page sec_1_401_a_9_-5 of the new proposed_regulations q a-6 provides in short that tables v and vi of sec_1_72-9 of the regulations are used to determine life expectancies for purposes of computing required distributions with respect to iras the above-referenced new proposed_regulations are proposed to be effective for distributions for calendar years beginning on or after date however for distributions for the calendar_year ira owners are permitted but not required to follow these proposed_regulations in operation notwithstanding the terms of the ira documents code sec_408 provides in general that except as otherwise provided in code sec_408 amounts distributed from an ira are taxed to the distributee in accordance with the rules provided under sec_72 code sec_408 provides in general that the rollover rules of code sec_408 shall not apply to inherited iras code sec_408 provides that an inherited ira is an ira acquired by an individual other than a surviving_spouse by reason of the death of another individual ira owner revrul_78_406 1978_2_cb_157 provides in general that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being treated as paid or distributed to the participant and such transfer is not a rollover_contribution the revenue_ruling states that this conclusion would apply whether the bank trustee initiates or the ira participant directs the transfer of funds revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary revproc_89_52 1989_2_cb_632 provides guidance with respect to iras maintained for the benefit of non-spouse beneficiaries of deceased ira holders with respect to your ruling requests taxpayer a designated taxpayer b as the beneficiary of of her ira x prior to her calendar_year death and taxpayer c as the beneficiary of the remaining as noted above taxpayer b is older than taxpayer c as of the date of this ruling_request taxpayer b is still alive as noted above taxpayer a had not named taxpayer b as a beneficiary of her ira x as of her required_beginning_date as that term is defined in code sec_401gi however taxpayer a did so prior to her death page under the new proposed_regulations with respect to distributions made with respect to calendar_year the beneficiary of an ira may receive distributions in accordance with the terms of the new regulations thus taxpayer b may receive distributions with respect to said calendar_year and subsequent calendar years as a beneficiary over her life expectancy as long as she is alive as of date as noted above as of the date of this ruling_request taxpayer b is still alive pursuant to the new proposed_regulations taxpayer b’s calendar_year minimum_required_distribution will be computed based on her life expectancy as determined using table v of sec_1_72-9 of the regulations the life expectancy of a 60-year old individual under table v i sec_24 years as noted above taxpayer b proposes to transfer by means of a trustee-to-trustee transfer her interest in taxpayer a’s ira x to another ira set up and maintained in the name of taxpayer a for the benefit of taxpayer b said transfer will be in accordance with the guidelines found in revrul_78_406 and will comply with the requirements of revproc_89_52 thus with respect to your ruling requests the service concludes as follows that taxpayer b is a designated_beneficiary of taxpayer a’s ira x that as long as she is alive on date taxpayer b may receive code sec_401 required distributions from the transferee ira referenced above over her life expectancy using table v of sec_1_72-9 of the income_tax regulations furthermore pursuant to table v taxpayer b’s life expectancy with respect to calendar_year i sec_24 and that the transfer of taxpayer b’s interest in taxpayer a’s ira x to the transferee ira referenced above will not constitute a taxable_distribution to her within the meaning of code sec_408 and will not constitute a rollover as that term is used is code sec_408 this ruling letter assumes that ira x either is has or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that the transferee ira which will be set up and maintained in the name of taxpayer a for the benefit of taxpayer b will also meet the requirements of code sec_408 this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent page this ruling letter was prepared by of this group his id number is pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours ra prisca tb 4k zo frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
